UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1001


RAMON ABEL CRUZ-ZELAYA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 22, 2016                  Decided:   August 3, 2016


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Mark C. Walters, Acting Assistant
Director, Maarja T. Luhtaru, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ramon Abel Cruz-Zelaya, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal from the immigration judge’s

denial    of   Cruz-Zelaya’s   requests   for   asylum,   withholding     of

removal, and protection under the Convention Against Torture.

     On appeal, Cruz-Zelaya challenges the agency’s determination

that he failed to establish changed or extraordinary circumstances

to excuse the untimely filing of his asylum application.               See 8

U.S.C. § 1158(a)(2)(B), (D) (2012). We lack jurisdiction to review

this determination pursuant to 8 U.S.C. § 1158(a)(3) (2012), and

conclude that Cruz-Zelaya has failed to raise a constitutional

claim or question of law that would fall under the exception to

this jurisdictional bar set forth in 8 U.S.C. § 1252(a)(2)(D)

(2012).    See Mulyani v. Holder, 771 F.3d 190, 196-97 (4th Cir.

2014); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir. 2009).

Given this jurisdictional bar, we cannot review the underlying

merits of Cruz-Zelaya’s asylum claims.          Accordingly, we dismiss

this portion of the petition for review.

     Cruz-Zelaya also challenges the agency’s finding that he

failed to demonstrate eligibility for withholding of removal and

protection     under   the   Convention   Against   Torture.      We    have

thoroughly reviewed the record, including the transcript of Cruz-

Zelaya’s merits hearing and all supporting evidence.           We conclude

                                     2
that the record evidence does not compel a ruling contrary to any

of   the    administrative   factual     findings,   see   8   U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the

Board’s decision.    See INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).    Accordingly, we deny the petition for review in part for

the reasons stated by the Board.       See In re Cruz-Zelaya (B.I.A.

Dec. 1, 2015).

     We therefore dismiss in part and deny in part the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                          PETITION DISMISSED IN PART
                                                  AND DENIED IN PART




                                  3